Opinion by
Beaver, J.,
This case affords an illustration of the necessity for the efforts which organized society has made, through the laws which it has enacted, to protect itself — a necessity never more apparent and pressing than in these latter days of modern social life, when the moral tone in regard to crimes of this character has become lamentably lax.
Were there facts fairly raised by the evidence for the consideration of the jury and was the testimony in regard to these facts presented for their consideration in such a way as to guard the legal rights of the defendant ? These, under various forms, are the questions raised by the assignments of error and admit of a very simple and direct answer.
The defendant’s fourth point, the answer to which is complained of, is ingenious, but it is argumentative and is composed in part of a skilful combination of fact and inference, which did not admit of a direct and unequivocal answer. The court undertook to answer it, however, and we think did so wisely and well. The charge was fair, impartial, adequate and sufficiently guarded the rights of the defendant.
The principal witness for the commonwealth, Dr. Pettit, was clear in his recollection and emphatic in his declarations as to the defendant’s admissions as to his personal connection with the principal fact upon which the commonwealth relied for his conviction, his recollection being fortified by the rebuke which he had administered to the defendant at the time, which would have been entirely out of place, except upon the theory of the defendant’s personal participation in the operation which finally resulted in the death of his wife. The previously expressed intention of the defendant to another witness was, of course, powerfully corroborative of the commonwealth’s case. The testimony of these witnesses, whose natural bias, if they had any, would, because of their previous friendship for him, have been with the defendant was opposed by the simple though emphatic -denial of the defendant.
*229Tlie issue was a very simple one. It was exclusively for the jury, under proper instructions from the court. Such instructions we think they had. We are not prepared to say that the verdict of the jury was not warranted by the facts. We are of the opinion that the judgment of the court below should be, as it now is, affirmed, and the record is remitted to the court below with directions that the defendant be remanded to the Western Penitentiary to serve that portion of the sentence yet unserved at the time this appeal was .perfected, to wit: the. 31st day of July, 1897.